EXHIBIT 10.17

 

Execution Version

 

THIS WARRANT AND THE COMPANY SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT, AND
MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

WARRANT TO PURCHASE COMPANY SHARES

 

1847 GOEDEKER INC.

 

April 5, 2019

 

THIS IS TO CERTIFY that SMALL BUSINESS COMMUNITY CAPITAL II, L.P., a Delaware
limited partnership, and its permitted transferees, successors and registered
assigns (the “Holder”), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, is entitled to purchase, subject
to the terms and conditions hereof, from 1847 GOEDEKER INC., a Delaware
corporation (the “Company”), shares of the most senior capital stock of the
Company (“Company Shares”) equal to 5.0% (the “Aggregate Percentage”) of the
outstanding equity securities of the Company on a fully-diluted basis, including
all vested and unvested equity grants, for an aggregate price equal to $100 (the
“Exercise Price”).

 

This Warrant (the “Warrant”) is issued by the Company, on the date hereof,
pursuant to the Loan and Security Agreement by and among the Company, 1847
Goedeker Holdco Inc. and the Holder, as amended, restated, supplemented or
otherwise modified from time to time (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning ascribed to them in the Loan
Agreement.

 

ARTICLE 1. EXERCISE.

 

1.1 Method of Exercise.

 

(a) This Warrant shall be exercisable for a period of ten (10) years beginning
on the Closing Date (the “Exercise Period”). This Warrant may be exercised in
whole or in part during the Exercise Period by presentation and surrender hereof
to the Company at its principal office at the address set forth on the signature
page hereof (or at such other address as the Company may after the date hereof
notify the Holder in writing), or at the office of its transfer agent or warrant
agent, if any, with the Notice of Exercise, in substantially the form attached
as Appendix 1 (the “Notice of Exercise”), duly executed and accompanied by
proper payment or provision for the aggregate Exercise Price with respect to the
portion of this Warrant being exercised.

 



  1

   



 

(b) Upon receipt by the Company of: (i) this Warrant and (ii) the Notice of
Exercise, in proper form for exercise, together with payment or provision (as
provided below) for the aggregate Exercise Price with respect to the portion of
this Warrant being exercised, the Holder shall be deemed to be the holder of
record of the Company Shares specified in the Notice of Exercise (the “Warrant
Shares”), notwithstanding that the transfer books of the Company shall then be
closed or that certificates (if any) representing the Warrant Shares shall not
then be actually delivered to the Holder. The Holder may pay the Exercise Price
with respect to the portion of this Warrant being exercised (i) by wire transfer
of immediately available funds to an account designated in writing by the
Company, (ii) by delivery of cash or check to the Company, or (iii) by
instructing the Company to withhold a number of Warrant Shares with an aggregate
Fair Market Value (as defined below) as of the date of exercise equal to the
Exercise Price with respect to the portion of this Warrant being exercised. The
Company shall pay any and all documentary, stamp, or similar issue taxes payable
in respect of the issuance of the Warrant Shares. The Company shall not,
however, be required to pay any tax that may be payable in respect of any
transfer involved in the issuance or delivery of certificates (if any)
representing warrants or Warrant Shares in a name other than that of the Holder
at the time of surrender for exercise, and, until the payment of such tax, shall
not be required to issue such Warrant Shares. In the event of a partial exercise
of this Warrant, the Company shall execute and deliver a warrant to Holder for
the remaining unexercised portion of this Warrant.

 

1.2 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.

 

1.3 “Fair Market Value” means, with respect to any security or other property,
(a) the fair market value of such security or other property as determined by an
independent evaluator approved by both the Company and the Holder or (b) if the
Company and the Holder fail to mutually approve such independent evaluator
within five (5) days of the cause for the parties to determine such fair market
value, each of the Company and the Holder shall appoint within three (3) days an
independent evaluator having experience in the appraisal of the subject matter
to be appraised or evaluated, and the Fair Market Value shall be the average of
the fair market values of such security or other property as determined by the
two (2) independent evaluators so appointed. Fair Market Value shall be
determined without applying any minority or illiquidity discount or control
premium or taking into account any transfer restrictions with respect to such
security or property. Notwithstanding the foregoing, in the event of a Sale of
the Company, Fair Market Value shall be determined based on the value received
by the Company or its stockholders in such Sale of the Company.

 

ARTICLE 2. ADJUSTMENTS; NUMBER OF COMPANY SHARES.

 

2.1 Aggregate Percentage of Company Shares. Under certain conditions, the
Aggregate Percentage is subject to adjustment as set forth in this Article 2.
The Aggregate Percentage, after taking into consideration any prior adjustments
pursuant to this Article 2, shall be subject to adjustment from time to time as
set forth in this Article 2, and thereafter, as adjusted, shall be deemed to be
the Aggregate Percentage hereunder.

 

2.2 Adjustment for Pay-to-Play Transactions. In the event that the Company’s
organizational documents, including the Articles of Incorporation, bylaws or any
agreement among stockholders, provide, or are amended to so provide, for the
amendment or modification of the rights, preferences or privileges of the
Company Shares, or the reclassification, conversion or exchange of the Company
Shares, in the event that a holder of Company Shares thereof fails to
participate in an equity financing transaction (a “Pay-to-Play Provision”), and
in the event that such Pay-to-Play Provision becomes operative in a transaction
occurring after the date hereof, this Warrant shall automatically and without
any action required become exercisable for that number and type of equity
securities as would have been issued or exchanged, or would have remained
outstanding, in respect of the Company Shares issuable hereunder had this
Warrant been exercised in full prior to such event, and had the Holder
participated in the equity financing to the maximum extent permitted.

 



  2

   



 

2.3 Adjustments.

 

(a) Distributions. In case at any time or from time to time the Company shall
make any dividend or other distribution on the Company Shares (collectively, a
“Distribution”) other than in Company Shares, then the Holder shall be entitled
to elect by written notice to the Company to receive (A) immediately and without
further payment the cash, evidences of indebtedness, stock, securities, other
property, options, warrants and/or other rights (or any portion thereof) to
which the Holder would have been entitled by way of such Distribution as if the
Holder had exercised its Warrant immediately prior to such Distribution or (B)
upon the exercise or repurchase of this Warrant at any time thereafter, the
number of Company Shares to be received upon exercise of such Warrant(s)
determined as stated herein and, in addition, the cash, evidences of
indebtedness, stock, securities, other property, options, warrants and/or other
rights (or any portion thereof) to which the Holder would have been entitled by
way of such Distribution and subsequent dividends and distributions through the
date of exercise as if the Holder (1) had exercised its Warrant(s) immediately
prior to such Distribution and (2) had retained the Distribution in respect of
the underlying Company Shares and all subsequent dividends and distributions of
any nature whatsoever in respect of any Company Shares or securities paid as
dividends and distributions and originating directly or indirectly from such
Company Shares. A reclassification of the Company Shares into the same
securities and any other Company Shares shall be deemed a Distribution by the
Company of such other Company Shares.

 

(b) Changes in Company Shares. In case at any time the Company shall initiate
any transaction or be a party to any transaction (including, without limitation,
a merger, consolidation, share exchange, sale, lease or other disposition of all
or substantially all of the Company’s assets, liquidation, recapitalization or
reclassification of the Company’s capital stock) in connection with which any
Company Shares (or any capital stock into which Company Shares may be converted
or exchanged) shall be changed into or exchanged for different securities of the
Company or other securities of another corporation or interests in a
non-corporate entity or other property (including cash) or any combination of
the foregoing (each such transaction being herein called a “Transaction”), then,
to the extent the Warrant is not being redeemed in connection therewith, as a
condition of the consummation of the Transaction, lawful, enforceable and
adequate provision shall be made so that the Holder shall be entitled to elect
by written notice to the Company to receive, upon exercise of its Warrant at any
time on or after the consummation of the Transaction, in lieu of the Company
Shares issuable upon such exercise prior to such consummation, the securities or
other property (including cash) to which the Holder would have been entitled
upon consummation of the Transaction if the Holder had exercised this Warrant
immediately prior thereto (subject to adjustments from and after the
consummation date as nearly equivalent as possible to the adjustments provided
for in this Section 2.3). The foregoing provisions of this Section 2.3(b) shall
similarly apply to successive Transactions. In the event of a Transaction,
Company shall give Holder 15 days’ written notice of Holder’s right to exercise
this Warrant.

 

(c) Acquisitions. If the Company shall at any time while this Warrant is
outstanding acquire or merge with an Independent Third Party and, in connection
with such acquisition or merger, issue new Company Shares to such Independent
Third Party or its owners as consideration for such acquisition or merger, the
Aggregate Percentage shall be adjusted equally and pro rata with the Company
Shares held by all other members immediately prior to the consummation of such
acquisition or merger such that this Warrant and all Company Shares outstanding
immediately prior to the consummation of such acquisition or merger are diluted
ratably. As used in this Section 2.3(c), “Independent Third Party” means any
entity that is neither owned by, nor an Affiliate of, (i) the Sponsor, (ii) any
direct or indirect owner of more than two percent (2%) of the outstanding equity
securities of the Company, or (iii) any spouse, parent, sibling or descendant
(by birth or adoption) of any individual within clause (i) or (ii) of this
definition.

 



  3

   



 

(d) Other Action Affecting Company Shares. In case at any time or from time to
time the Company shall take any action of the type contemplated in Section
2.3(a), (b), or (c) hereof but not expressly provided for by such provisions
(including, without limitation, the granting of equity appreciation rights,
phantom equity rights or other rights with equity features), then the Aggregate
Percentage shall be adjusted in such manner and at such time as the Holder and
the Company’s Board of Directors may in good faith determine to be equitable in
the circumstances.

 

(e) Adjustment Notice. Whenever the Aggregate Percentage is to be adjusted
pursuant to this Section 2.3, the Company shall forthwith deliver to the Holder
a certificate signed by the Chief Executive Officer, Chief Financial Officer or
President of the Company setting forth, in reasonable detail, the event
requiring the adjustment, the method by which such adjustment is to be
calculated, and a description of the basis on which the Company determined the
adjustment.

 

2.4 No Impairment. The Company shall not, by amendment of its organizational
documents or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by Company, but shall at all times in
good faith assist in carrying out of all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment. If Company takes any dilutive
action affecting Company Shares that adversely affects the Holder’s rights under
this Warrant, the Exercise Price and the number of Company Shares issuable upon
exercise of this Warrant shall be adjusted in such a manner that such dilutive
action is offset and the aggregate Exercise Price of this Warrant is unchanged.

 

ARTICLE 3. COVENANTS OF COMPANY.

 

3.1 Reservation of Company Shares. The Company covenants and agrees, for the
period from the Issue Date to the Expiration Date, to take all reasonable action
to designate, reserve and keep available from its authorized and unissued
Company Shares, for the purpose of effecting the exercise of this Warrant, such
number of Company Shares (and other shares of capital stock into which the
Company Shares may be converted or exchanged) as shall from time to time be
sufficient to effect the exercise of the rights under this Warrant and if at any
time the number of authorized but unissued Company Shares (and other shares of
capital stock into which the Company Shares may be converted or exchanged) shall
not be sufficient for purposes of the exercise of this Warrant in accordance
with its terms, without limitation of such other remedies as may be available to
the Holder, the Company will use best efforts to take such corporate action as
may, in the opinion of counsel, be necessary to increase its authorized and
unissued capital stock of the Company to a number of shares of capital stock of
the Company as shall be sufficient for such purposes.

 

3.2 Valid Issuance. Company shall take all steps necessary to insure that all
Company Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion or exercise of Company Shares,
shall, upon issuance, be duly authorized, validly issued, fully paid and
nonassessable, and free of any liens and encumbrances except for restrictions on
transfer provided for herein or under applicable federal and state securities
laws.

 



  4

   



 

3.3 Notice of Certain Events. If Company proposes at any time (a) to declare any
dividend or distribution upon its Company Shares, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
offer for subscription pro rata to the holders of any class or series of its
equity securities any additional Company Shares of any class or series or other
rights; (c) to effect any reclassification or recapitalization of Company
Shares; (d) to merge or consolidate with or into any other corporation, or sell,
lease, license, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up; or (e) offer holders of registration rights the
opportunity to participate in an underwritten public offering of the Company’s
securities for cash; then, in connection with each such event, Company shall
give Holder (1) in the case of the matters referred to in (a) and (b) above at
least 20 days prior written notice of the date on which a record will be taken
for such dividend, distribution, or subscription rights (and specifying the date
on which the holders of Company Shares will be entitled thereto) or for
determining rights to vote, if any, in respect of the matters referred to in (c)
and (d) above; (2) in the case of the matters referred to in (c) and (d) above
at least 20 days prior written notice of the date when the same will take place
(and specifying the date on which the holders of Company Shares will be entitled
to exchange their Company Shares for securities or other property deliverable
upon the occurrence of such event); and (3) in the case of the matter referred
to in (e) above, the same notice as is given to the holders of such registration
rights.

 

3.4 Information. So long as the Holder holds this Warrant and/or any of the
Company Shares, Company shall deliver to Holder (a) promptly, copies of all
notices or other written communications to which Holder would be entitled if it
held Company Shares as to which this Warrant was then exercisable and (b) such
other financial statements required under and in accordance with any loan
documents between Holder and Company, or if there are no such requirements or if
the subject loan(s) are no longer are outstanding, then within 45 days after the
end of each of the first three quarters of each fiscal year, Company’s
quarterly, unaudited financial statements, and within 90 days after the end of
each fiscal year, Company’s annual, audited financial statements.

 

3.5 Registration of Warrant Company Shares. Prior to engaging any professionals
or advisors in connection with a potential initial public offering, the Company
shall enter into a registration rights agreement that (a) provides Holder
customary piggyback registration rights, (b) provides that the Company will pay
all expenses of registration, and (c) contains otherwise customary terms
regarding registration rights.

 

ARTICLE 4. ADDITIONAL RIGHTS AND LIMITATIONS.

 

4.1 Pre-Emptive Right. In addition to any adjustments pursuant to Article 2
above, if at any time the Company authorizes, grants, issues or sells any
Company Shares, in whole or in part (for instance, profits interest), options,
convertible securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of Company Shares (the “Purchase
Rights”), then the Holder shall be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder would have acquired if the Holder had held the number of Company Shares
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the authorization, grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of Company Shares are to be determined for the grant, issue or sale of
such Purchase Rights.

 

4.2 Tag-Along Right. In the event that the Company’s organizational documents,
including without limitation the Certificate of Incorporation, By-Laws or any
agreement of stockholders, provide, or are amended to so provide, for
"tag-along" rights, rights of co-sale, or similar rights to transfer Company
Shares, then (a) the Company shall promptly notify the Holder in writing and (b)
such rights shall automatically and without any action required apply in favor
of the Holder of this Warrant to the same extent they would apply if this
Warrant had been exercised in full.

 

4.3 Drag-Along Right. In the event that the Company’s organizational documents,
including without limitation the Certificate of Incorporation, By-Laws or any
agreement of stockholders, provide, or are amended to so provide, for
"drag-along" rights or similar rights to transfer Company Shares, then (a) the
Company shall promptly notify the Holder in writing and (b) such rights shall
automatically and without any action required be deemed to bind the Holder of
this Warrant to the same extent they would apply if this Warrant had been
exercised in full.

 

4.4 No Voting Rights. This Warrant shall not entitle the Holder to any voting
rights or other rights as a stockholder of the Company prior to the exercise of
this Warrant.

 



  5

   



 

ARTICLE 5. PUT RIGHT.

 

5.1 Put Right.

 

(a) At any time during the period commencing on the earlier to occur of (i) the
Maturity Date, (ii) the date on which the Obligations become due and payable by
acceleration, (ii) repayment in full of the borrowings under, or retirement or
termination of, the Loan Agreement, and (iii) a Sale of the Company (each, a
“Put Trigger Event”), the Holder shall have the right (the “Put Right”)
exercisable by delivery of written notice together with a surrender of this
Warrant and any Warrant Shares (the “Put Notice”), to require the Company to
repurchase, at the Holder’s option, this Warrant and any Warrant Shares for an
amount (the “Put Right Price”) equal to (x) the product of (i) the Fair Market
Value of the equity of the Company multiplied by (ii) the Aggregate Percentage
represented by this Warrant and any Warrant Shares at the time of Holder’s
exercise of such Put Right minus (y) the Exercise Price plus (z) any amount
payable upon repurchase of this Warrant pursuant to Section 2.3(a). “Sale of the
Company” means (a) a Change of Control (as defined in the Loan Agreement, (b) a
transaction or series of related transactions (whether by way of merger,
consolidation, issuance or of equity or otherwise) with an unaffiliated third
party or a group of unaffiliated third parties, the result of which is that the
holders of the Company’s capital stock (on a fully diluted basis) immediately
prior to such transaction(s) and their Affiliates are, after giving effect to
such transaction(s), no longer (in the aggregate) the “beneficial owners” (as
such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 25% of the Company’s capital stock (on a fully diluted basis) or (c) a
sale, lease, transfer, conveyance or other disposition to an unaffiliated third
party or a group of unaffiliated third parties, in one or a series of related
transactions, of all or substantially all of the Company’s and its subsidiaries’
assets determined on a consolidated basis.

 

(b) The Company shall be obligated to purchase all Warrant Shares held by Holder
(including, without limitation, any Company Shares of the Company issued upon
conversion of any Warrant Shares) requested to be repurchased in the Put Notice
and shall pay to Holder the Put Right Price (i) within five (5) business days
after receipt of the Put Notice or (ii) in the event of a Put Notice given in
connection with a Sale of the Company or a repayment in full of the borrowings
under the Loan Agreement, concurrently with such Sale of the Company or
repayment in full of the borrowings under the Loan Agreement (the applicable
date from clause (i) or (ii), together the “Put Closing Date”) by wire transfer
to the account set forth in the Put Notice. If Company does not make timely
payment of the Put Right Price pursuant to this Section 5.1, interest shall
accrue on the amount then due at the rate of 10% per annum from the due date
until paid in full; provided that the entire Put Right Price and all accrued
interest thereon must be paid no later than twelve months after receipt of the
Put Notice.

 



  6

   



 

ARTICLE 6. MISCELLANEOUS.

 

6.1 Legends. This Warrant and the Company Shares (and the securities issuable,
directly or indirectly, upon conversion of Company Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

6.2 Compliance with Securities Laws on Transfer. Subject to Section 6.3, this
Warrant and the Company Shares issuable upon exercise of this Warrant (and the
securities issuable, directly or indirectly, upon conversion or exchange of
Company Shares, if any) may not be transferred or assigned in whole or in part
without compliance with applicable federal and state securities laws by the
transferor and the transferee.

 

6.3 Transfer Procedure. Subject to the provisions of Section 6.2, Holder may
transfer all or part of this Warrant or the Company Shares issuable upon
exercise of this Warrant (or the securities issuable, directly or indirectly,
upon conversion of Company Shares, if any) at any time to any other transferee
by giving the Company notice of the portion of the Warrant being transferred
setting forth the name, address and taxpayer identification number of the
transferee and surrendering this Warrant to the Company for reissuance to the
transferee(s) (and the Holder, if applicable). Unless the Company is filing
financial information with the U.S. Securities and Exchange Commission pursuant
to the Exchange Act, the Company shall have the right to refuse to transfer any
portion of this Warrant to any person who directly competes with the Company.

 

6.4 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be in writing and shall be deemed delivered and
effective when given personally or mailed by first-class registered or certified
mall, postage prepaid, or by overnight courier as provided in the Loan Agreement
or at such other address as may have been furnished to the Company or the
Holder, as the case maybe, in writing by the Company or such Holder from time to
time.

 

6.5 Attorneys Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

 

6.6 Governing Law. This Warrant shall be governed by and construed in accordance
with the Laws of the State of Delaware, without giving effect to principles
regarding conflicts of law.

 

6.7 Entire Agreement. Except as expressly set forth herein, this Warrant
(including the exhibits attached hereto) constitutes the entire agreement and
understanding of the Company and the Holder with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.

 

6.8 Severability. If any provision of this Warrant becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision , or such provision in its entirety, to the extent necessary ,
shall be severed from this Warrant, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision. The balance of this Warrant
shall be enforceable in accordance with its terms.

 

(Signature page follows)

 



  7

   



 

IN WITN ESS WHEREOF, Company has caused this Warrant to be duly executed by its
authorized officers, all as of the day and year first above written.

 



 

1847 GOEDEKER INC.

       

 

By: /s/ Robert D. Barry

 

Name:

Robert D. Barry

    Title:

Chief Financial Officer

 



 

[Signature page to Warrant]

 



  8

   



 

APPENDIX 1

 

Notice of Exercise

 



1. The undersigned hereby elects to purchase ________ shares of _____________
stock of 1847 GOEDEKER INC., a Delaware corporation, pursuant to the terms of
the attached Warrant, and [tenders herewith payment of the purchase price of
such shares in full][instructs the Company to withhold a number of such shares
with an aggregate Fair Market Value as of the date of exercise equal to the
purchase price of such shares].

 

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:



 

Name: _______________________________

 

Address: _____________________________

 

_____________________________________

 



3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.



 



       

(Signature)

       

 

 

 

 

 

 

(Date)

 



 



  9

   



 

APPENDIX 2

 

Put Form

 

[Insert Date of Notice]

 

In accordance with Section 5.1 of the attached Warrant for the purchase of Units
(the “Warrant”), the undersigned hereby irrevocably elects to exercise the Put
Right as set forth in Section 5.1(a) of the Warrant and demands payment of the
Put Right Price in accordance with the following wire instructions:

 

[Insert wire instructions]

 



 

(Signature)

   

(Date)



 

 



10



 